DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I in the reply filed on 01/22/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Examiner acknowledges the applicants amendment to claim 20 and the cancelation of claims 10-19.
Claims 1-9 and 20-23 are being examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Newly added claim 22 introduces new matter into the disclosure of the application.  New claim 22 states “the composition is applied to skin having a temperature of 90℉ or greater and wherein topically applying the composition reduced the temperature of the skin by 2℉ or greater.”  There is a lack of literal antecedent basis for this limitation in the original disclosure.  Figure 2 demonstrates that the composition is able to cool the skin by an average of 2 to 3℉; however, the Figure does not disclose any values greater than about 3℉.  As discussed in MPEP section 2163.05(III):
…the ranges described in the original specification included a range of “25%- 60%” and specific examples of “36%” and “50%.” A corresponding new claim limitation to “at least 35%” did not meet the description requirement because the phrase “at least” had no upper limit and caused the claim to read literally on embodiments outside the “25% to 60%” range, however a limitation to “between 35% and 60%” did meet the description requirement…

In keeping with the analysis in the MPEP, the new range of “2℉ or greater” encompasses values that are outside of those found in the original disclosure.  Thus, the new range is not supported by the disclosure because “2℉ or greater” reads on temperature decreases that are outside the disclosed range.  Therefore, claim 22 is not considered to be ℉ or greater”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-9 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann (US8951507B2), Wantanabe (JP2944345B2), Jung (KR20160008942A), Turgeon (US20120195923), and Mary Kay (DE202015008361U1) with added exemplary art by Bierman (https://jamanetwork.com/journals/jama/article-abstract/1155856).
Hermann’s general disclosure is to a cosmetic formulation with irritation reducing action comprising [6]-paradol (see abstract).
Hermann teaches a formulation having skin irritation-reducing action comprising an irritation reducing amount of [6]-paradol and bisabolol (see claim 1) and also teaches wherein the skin irritation reducing action is based in particular on soothing the skin, and admission of inflammation and/or alleviation of reddening (see page 5, column 8, line 26-30). Hermann also teaches wherein [6]-paradol showed strong inhibitory activity towards prostaglandin E2 (see page4, column 6, line 46-50). Hermann also teaches where the composition is used for treating and/or prophylaxis of irritation preferably of skin irritation and/or for reducing, eliminating or suppressing the irritating action preferably the skin irritating action and where skin irritation is 
Hermann also teaches applying a formulation according to claim 1 to non-irritated skin (see claim 12).
Hermann further teaches where the composition may include algae or microalgae extracts (see page 8, column 13, line 41) and wherein the formulation may be an alcoholic or aqueous/alcoholic solution (see page 7, column 11, line 42). Herman also teaches wherein the formulation may also be further processed to a dilution in liquid form which can include water (see page 6, column 10, line 51).
Hermann also teaches wherein the formulation is in the form of aqueous emulsions, preferably of the water in oil or oil and water type of a multiple emotion for example of the water-in-oil oil-in-water type more preferably of the oi-in-water type (see page 9, column 15, line 25).
Hermann does not specifically teach wherein the composition includes saccharide isomerate extract, Myrothamnus flabeli folia extract, or mugwort (Artemisia vulgaris) extract. 
Wantanabe’s general disclosure is to provide an anti-inflammatory and anti-itch external preparation containing a warm wet ingredient and plant of the genus Artemisia (mugwort) which has very low contact sensitizing property and has excellent anti-inflammatory and anti-itch effects as well as wound healing, prevention of rough skin, and improvement of rough skin (see abstract).

Jung’s general disclosure is to the composition comprising fermented Myrothamnus Flabellifolius extract as an active ingredient for preventing or treating inflammatory diseases (see abstract).
Jung teaches the composition comprising fermented Myrothamnus Flabellifolius extract as an active ingredient for preventing or treating inflammatory diseases (see abstract) and teaches the fermentation may be carried out by adding a dried plant, concentrate or mixture thereof to the culture medium of the microorganism, and then inoculating the fermentation microorganism into the medium and fermenting for an appropriate time at an appropriate temperature and humidity (see final paragraph page 2 and 1st paragraph page 3). Although Jung does not explicitly teach the leaf and stem components of the Myrothamnus Flabellifolius plant, Jung does teach adding a dried plant (as previously discussed) and the broadest reasonable interpretation of a plant would include the stems and leaves.
Turgeon’s general disclosure is use of a skincare composition comprising laminariacea extract for anti-senescence and anti-cellular aging effects (see abstract).
Turgeon teaches the composition wherein the laminariacea is Laminaria digitata (see claim 4) and teaches the composition for prevention of reduction of skin conditions or disorders (see ¶ 0123) and wherein the terms “skin aging sign” refers to wrinkles, fine lines, scars such as acne scars, stretch mark, loss of skin firmness and elasticity, loss of texture, dehydration, inflammation, etc. (see ¶ 0126). Turgeon also teaches administering an effective amount of extract of the present invention (see ¶ 0023).
Mary Kay’s general disclosure is to a cosmetic composition containing water: 4-tert-butylcyclohexanol; Plankton extract; Phragmites communis extract; Poria cocos extract and Cucurbita pepo (pumpkin) seed extract to counteract skin irritation caused by a peel agent, which composition is applied topically to skin in need of it (see abstract).
Mary Kay teaches the composition containing plankton extract which reduces inflammation in the skin (see claim 7) and teaches wherein the plankton extract in some embodiments, is an exopolysaccharide synthesized by a microorganism named Vibrio alginolyticus belonging to the family Thalassoplankton. Plankton extract, in some embodiments, is a saccharide isomerate, an exopolysaccharide synthesized by Vibrio alginqolyticus (see ¶ 0039). Mary Kay also teaches further comprising applying the composition to a face (see claim 30).
Mary Kay also teaches wherein the composition includes the ability to produce symptoms in the body to reduce or prevent exposure to sensitive skin (eg erythema) from appearing on a user’s skin (see ¶ 0029).
The combined referenced art methods do not specifically teach wherein the composition reduces erythema or the temperature of skin, the inhibition of nitric oxide synthase, decreases TNF alpha production and or the production of occludin-1 in the skin, however these components are all intended results of the method steps and the patentability of the invention is to the method steps which have been disclosed in the prior art. Also the 
The combined referenced art compositions and methods do not specifically teach applying any of the cosmetic compositions to a skin having a temperature of 90°F or greater or wherein topically applying the composition reduces temperatures of the skin by 2°F or greater, however the average temperature of the skin surface usually varies between 33.5 and 36.9°C (92.3 and 98.4°F) as pointed out by Bierman (see abstract).
Therefore it would have been obvious to a person having ordinary skill in the art at the effective filing date to apply the composition taught by the previously listed prior art to skin with a temperature of 90°F or greater because the average temperature of skin is between 92.3 and 98.4°F, which is above the instant taught temperature of 90°F and thus in the range for the instant invention.
It would have been further obvious to a person having ordinary skill in the art at the effective filing date to combine, Mary Kay’s, Turgeon’s, Jung’s, and Wantanabe’s compositions with that of Hermann’s composition because all compositions taught comprise extracts which are known in the art for treating inflammation. Each prior art also teaches methods of applying effective amounts of the extracts to skin to reduce or treat inflammation. It is prima facie obvious to combine the prior art elements according to known methods to yield predictable results. It is also prima facie obvious to combine equivalents known for the same purpose into a single composition. Each of the extracts described in the prior art are known for treating inflammation and combining them into a single composition for the use in a method of treating information would be prima facie obvious.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






JACOB A BOECKELMANExaminer, Art Unit 1655                  

/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655